ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 7/21/22 wherein claims 1-27 were canceled and claims 44 were amended.  In addition, the Examiner acknowledges the replacement abstract filed 7/21/22.
	Note(s):  Claims 28-58 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 7/21/22 to the rejection of claims 28-51 and 53-58 made by the Examiner under 35 USC 112 first and second paragraphs have been fully  considered and deemed non-persuasive for reasons of record and those set forth below.
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-44 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to eosinophil related inflammation other than esophagitis.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the instant application suggests that inflammation increases with eosinophil concentration.  As a result, Applicant asserts that at the time of filing, a person having an ordinary level of skin in the relevant field would have understood that eosinophil-related inflammation is caused by the mechanism of degranulation and release of the granule proteins to the tissue, and that the mechanism is not limited to eosinophilic esophagitis.  In addition, it is asserted that the mechanism would result in a skilled artisan disclosing various methods that could be applied to the tissue of other organs.  Thus, Applicant asserts that the instant invention satisfies the written description requirement.
EXAMINER’S RESPONSE
	Applicant arguments were considered, but deemed non-persuasive for reasons or record and those set forth below.  First, Applicant discloses that the instant invention ‘suggests’ that inflammation increases with eosinophil concentration which would have result in and understanding that eosinophil related inflammation is caused by degranulation and release of the granular protein.  However, a suggestion absent support (adequate written description) and a disclosure based on eosinophilic esophagitis, does not provide support for eosinophil related inflammation conditions/disorders in general.
	As indicated by Tao et al (Frontiers in Public Health, 2022, pages 1-10) which is directed to recent advances of eosinophils and its correlated diseases, it is set forth that eosinophils  have been discovered to have regulatory functions of innate and adaptive immunity and can function in diseases such as asthma, chronic obstructive pulmonary diseases, acute respiratory distress syndrome, malignant tumors, and so forth.  Eosinophil related conditions/inflammation may range from this associated with functioning in allergic inflammation; promoting expression of eosinophil proteins; regulating the survival, immune response, and proliferation differentiation; inducing a type 2 immune response; reducing allergic inflammatory reactions in the intestines, skin, and airways, activating intracellular Ca2+ activity, activating matrix metalloproteinase to prevent excessive allergic inflammation, and inducing antibody type conversion in B-cells to produce IgE (Tao et al, page 3, Table 1).
	Also, Tao et al disclose that eosinophil related conditions/diseases include (1) asthma which is a common chronic airway inflammatory disease (page 4, left and right bridging paragraph); (2) acute lung injury and acute respiratory distress syndrome; (3) eosinophil pneumonia; (4) tumor associated eosinophil (e.g., esophageal squamous cell carcinoma, nasopharyngeal cancer, laryngeal cancer, lung adenocarcinoma) (page 5, left column ‘Tumor occurrence and metastasis’).  
	Based on the teachings of Tao et al, eosinophil related inflammation encompasses a multitude of possible conditions that are not supported by the disclosure of the instant invention.  The Tao et al document was made available to the public in 2022 and sets forth recent advances regarding eosinophil.  Applicant’s invention was filed and directed to esophagitis, an eosinophil related inflammation.  Hence, support is not found for eosinophil related inflammation (conditions) in general.  Thus, the written description rejection is still deemed proper.

112 Second Paragraph Rejections
	I.	All outstanding 112 second paragraph rejections, except those below, are WITHDRAWN because Applicant amended the claims to overcome the rejections.
II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-51 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(1)	Claims 28-44 and 56:  The claims are ambiguous because it is unclear what conditions, diseases, and/or disorders Applicant is referring to by the phrase ‘eosinophil-related inflammation’.  In addition, since claims 29-33 and 35-44 depend upon independent claims 28 and 34 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the instant specification makes it clear that eosinophil related inflammation is a category of conditions, diseases, and/or disorders  that are a result of an activated eosinophil, granule proteins that are released from a cell into surrounding tissue such that the released granule proteins can cause pathologic allergenic inflammatory responses to surrounding tissue.  Thus, Applicant sets forth that a skilled artisan would recognize the conditions, diseases, and/or disorders that are related to eosinophil related inflammation.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive for reasons of record and those set forth below.  Specifically, Applicant did not identify specific conditions, diseases, and disorders that are encompassed by the instant invention.  The disclosure discloses that esophagitis is a condition that is eosinophil inflammation related, but not other eosinophil related inflammation conditions, diseases, and/or disorders that are a result of an activated eosinophil, granule proteins that are released from a cell into surrounding tissue such that the released granule proteins can cause pathologic allergenic inflammatory responses to surrounding tissue.  Applicant is respectfully requested to point to specific pages and line numbers that set forth conditions, diseases, and/or disorders resulting form eosinophil related inflammation.  The 112 second paragraph rejection is still deemed proper.

	(2)	Claims 32 and 38:  The claims are ambiguous because it is unclear how one detects the heparin in the mucosal tissue results in a medical image.  
APPLICANT’S ASSERTIONS
	In summary, it is asserted that a skilled artisan would recognize that one is taking an image and evaluating whether or not an eosinophil related inflammation disease/condition is present and the extent to which it is present.  Applicant refers to the specification paragraphs [054]-[055], [057]-[058], and [075]-[078] as locations wherein support for taking images and evaluating the presence of eosinophil related inflammation may be found.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  While Applicant asserts that based on various areas of the discloses that images are taken and evaluated, it is respectfully suggested that the claims be clarified to disclose that images are taken.

	(3)	Claim 42:  The claim is ambiguous because it makes references images generated in claim 34; there are no images generated in claim 34.  In addition, the claim is ambiguous because it is unclear how Applicant is detecting and defining a change in eosinophil related inflammation.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that that detecting radiolabeled heparin in mucosal tissue would form medical images as set forth in the specification paragraph [055].
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive.  Applicant’s claims should set forth the limitations of the claims.  If one is obtaining an image, the claim should require the presence of an image as limitations cannot be imported into the claims from the specification.  In claim 34, is Applicant taking images to detect the presence of an eosinophil related inflammation.  If so, the claim should indicate that images are taken.  For claim 42, one cannot product images according to claim 34 if there are no images obtained in claim 34.  Thus, the rejection is still deemed proper.

	(4)	Claims 45-51:  Claim 45 is ambiguous because it is unclear how one detects radiolabeled heparin such that it results in the detection of eosinophil degranulation.  Since claims 46-51 depend upon claim 45 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the specification (paragraphs [0054]-[055] and [065]-[066]) teaches that the radiolabeled heparin may bind to an eosinophil granule protein to form a bound structure or complex.  In addition, it is asserted that once degranulation occurs, the proteins are released in the tissues and detection of the radiolabeled heparin occurs.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Applicant is respectfully reminded that limitations from the disclosure are not imported into the claims.  The claims define the invention for which patent protection is sought.  The claims must be clear and set forth what Applicant believes to be the invention.  As a result, the claim should set forth how the radiolabeled heparin is detected the method is directed to the detection of eosinophil degranulation and discloses that radiolabeled heparin is administered to a subject; however, it does not set forth how one detects the presence or absence of the radiolabeled heparin.  Is Applicant imaging the subject?  If so, it is respectfully suggested that independent claim 45 be amended to indicate that the subject is imaged for the present of eosinophil degranulation.  The rejection is still deemed proper.

(5)	Claim 46:  The claim is ambiguous because it is unclear how and what binding results in a radiolabeled heparin eosinophil granule protein complex.  In addition, it is unclear how one detects the radiolabeled heparin and how that results in the detection of the radiolabeled heparin eosinophil granule protein complex.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the specification discloses how one to detects radiolabeled heparin using imaging.  In addition, it is asserted that the detection of radiolabeled heparin is indicative of the presence of an eosinophil granule protein complex.
EXAMINER’S RESPONSE
Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Applicant is respectfully reminded that limitations from the disclosure are not imported into the claims.  The claims define the invention for which patent protection is sought.  The claims must be clear and set forth what Applicant believes to be the invention.  As a result, the claim should set forth how the radiolabeled heparin is detected and how it relates to the detection of a radiolabeled heparin eosinophil granule protein complex.  The rejection is still deemed proper.

Essential Steps Missing
Claims 28, 29, 32, 34, 35, 38, 41, 44, 45, 46, 51, 53, 56, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those that set forth how the radiolabeled heparin is detected; how eosinophil related inflammation is diagnosed; how a radiolabeled heparin protein complex is generated; how the detecting of radiolabeled heparin results in the detection of a granule protein complex; and/or how the image is generated.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that based on the specification (paragraphs [054]-[055] and [065]-[066]), it would be obvious to a skilled artisan to generate images and detect radiolabeled heparin.  Applicant goes on to discuss other teachings in the specification (e.g., paragraph [0048]) and concludes that based on the disclosure all implicitly and/or explicitly recited essential steps are present.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  Applicant is respectfully reminded that the importing of limitations from the specification into the claims is improper. The claims definite the invention for which patent protection is sought.  The claims must be clear and set forth what Applicant believes to be the invention.  As a result, the claim should set forth how the radiolabeled heparin is detected and how it relates to the detection of a radiolabeled heparin eosinophil granule protein complex or the eosinophil related inflammation.  The rejection is still deemed proper.

ALLOWABLE CLAIM
Claims 52-55 and 57 are allowable over the prior art of record.

COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 first and second paragraph rejections.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipate nor render obvious an eosinophil related inflammation (e.g., esophagitis) as set forth in independent claims 28, 34, and 52.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        October 24, 2022